—Judgment, Supreme Court, New York County (Bernard Fried, J., at suppression hearing; Bruce Allen, J., at jury trial and sentence), rendered January 20, 2000, convicting defendant of robbery in the first degree (two counts), attempted robbery in the first degree (two counts), criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree, and assault in the second degree, and sentencing him to an aggregate term of 5 to 10 years, unanimously affirmed.
The court properly denied suppression of identification testimony, since the accidental precinct viewing of defendant by one of the victims was not a suggestive police-arranged identification procedure (see, People v Clark, 85 NY2d 886, 888-889; People v Powell, 269 AD2d 178, Lv denied 94 NY2d 951; People v Bellinger, 253 AD2d 701, lv denied 92 NY2d 1028).
The court properly denied suppression of defendant’s statements since the record establishes that the questioning of defendant at the doorway of his mother’s home was not custodial, so that Miranda warnings were not required. The standard of custody is what a reasonable innocent person in defendant’s position would have believed, irrespective of any unconveyed subjective intent of the police to make an arrest (see, People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851). Concur— Mazzarelli, J.P., Sullivan, Ellerin, Wallach and Gonzalez, JJ.